UNITED STATES BANKRUPTCY COURT Exhibit 99.1 NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR’S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM 9/30/2009 to 10/31/2009 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor’s Address Attorney’s Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period fromSeptember 30, 2009 through October 31, 2009 Opening Cash Balance -9/30/09 $630 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 0 Total Inflows 0 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 7 7 Consulting Fees Lockbox Fees 1 1 Supplies & Misc Rent 1 1 Insurance Utilities (Heat, Hydro, Phone, etc.) 0 0 Payroll (inlcuding tax payments & fees) 11 11 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 20 20 Net Cash Flows (20) Closing Cash Balance $610 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period fromSeptember 30, 2009 to October31, 2009 Amounts in $000’s Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per 9/30/09 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 10/31/09 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period fromSeptember 30, 2009 to October 31,2009 Amounts in $000’s See attached System Generated A/P reports as of 10/31/2009 (Attachments 2A and 2B). Beginning of Period Balance $ 56 (per 9/30/09 G/L) PLUS:New Indebtedness Incurred 10 LESS:Amounts Paid on A/P (10 ) End of Month Balance $ 56 (per 10/31/09 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As ofOctober 31, 2009 Type Date Amount Balance AT&T 0.00 Bill 10/19/2009 10.60 10.60 Bill 10/27/2009 158.24 168.84 Bill Pmt -Check 10/28/2009 -168.84 0.00 Total AT&T 0.00 0.00 D'Arcangelo & Co. LLP 0.00 Bill 10/27/2009 6,250.00 6,250.00 Bill Pmt -Check 10/28/2009 -6,250.00 0.00 Total D'Arcangelo & Co. LLP 0.00 0.00 epiq Systems 0.00 Bill 10/27/2009 387.50 387.50 Bill Pmt -Check 10/28/2009 -387.50 0.00 Total epiq Systems 0.00 0.00 Iron Mountain Off-Site Data Protection 0.00 Bill 10/27/2009 588.81 588.81 Bill Pmt -Check 10/28/2009 -588.81 0.00 Total Iron Mountain Off-Site Data Protection 0.00 0.00 JPMorgan Chase 0.00 Bill 10/28/2009 829.83 829.83 Bill Pmt -Check 10/28/2009 -829.83 0.00 Total JPMorgan Chase 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 10/19/2009 532.80 532.80 Bill Pmt -Check 10/28/2009 -532.80 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 Ms. Patricia Foster 0.00 Bill 10/27/2009 816.50 816.50 Bill Pmt -Check 10/27/2009 -816.50 0.00 Total Ms. Patricia Foster 0.00 0.00 U.S. Trustee Program Payment Center 0.00 Bill 10/27/2009 325.00 325.00 Bill 10/27/2009 650.00 975.00 Bill 10/27/2009 325.00 1,300.00 Bill Pmt -Check 10/27/2009 -325.00 975.00 Bill Pmt -Check 10/27/2009 -650.00 325.00 Bill Pmt -Check 10/27/2009 -325.00 0.00 Total U.S. Trustee Program Payment Center 0.00 0.00 TOTAL 0.00 0.00 Exhibit 2B The New Power Company Unpaid Vendor Balances October 31, 2009 Balance Franchise Tax Liability 55,465.82 Payroll Tax Liablility 929.33 56,395.15 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventory and Fixed Assets Report For Period fromSeptember 30, 2009 to October 31, 2009 Amounts in $000’s Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $ - (per 9/30/09 G/L) PLUS:Inventory Purchased - LESS:Inventory Used or Sold - End of Month Balance $ - (per 10/31/09 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $ - Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $ - Attachment 4Page 8 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 10/01/2009-10/31/2009 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $ 76,502.77 Total Deposits $ 1,310.36 Total Payments $ 16,521.68 Includes transfer to Manual Checking of Closing Balance $ 61,291.45 Service Charges Electronic Payments issued this Period EP101 Last Payment issued this Period EP106 Total # of payments this Period 6 Attachment 4Page 9 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 10/01/2009-10/31/2009 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $554,241.52 Total Deposits $ 67.89 Interest Income Total Payments $3,451.74 Payroll Taxes and transfer to concentration account Closing Balance $550,857.67 Service Charges $- First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4Page 10 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 10/01/2009-10/31/2009 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $7,763.90 Transfer from Concentration Total Payments ($7,763.90 ) Closing Balance $0.00 Service Charges N/A First Check issued this Period 202272 Last Check issued this Period 202282 Voided Checks Total # of checks issued this Period 6 Exhibit 5 The New Power Company Transactions by Account As ofOctober 31, Date Num Name Amount 10/05/2009 WIre United States Treasury 1,725.88 10/14/2009 wire United States Treasury 1,725.86 10/14/2009 201277 CT Commissioner of Revenue Services 504.16 10/14/2009 wire United States Treasury 56.00 10/15/2009 Dir Dep M. Patricia Foster 3,629.88 10/27/2009 201278 Ms. Patricia Foster 816.50 10/27/2009 201279 U.S. Trustee Program Payment Center 325.00 10/27/2009 201280 U.S. Trustee Program Payment Center 650.00 10/27/2009 201281 U.S. Trustee Program Payment Center 325.00 10/28/2009 EP101 AT&T 168.94 10/28/2009 EP102 D'Arcangelo & Co. LLP 6,250.00 10/28/2009 EP103 epiq Systems 387.50 10/28/2009 EP104 Iron Mountain Off-Site Data Protection 588.81 10/28/2009 EP105 JPMorgan Chase 829.83 10/28/2009 EP106 Kaster Moving Co. Inc. 532.80 10/29/2009 201282 United States Treasury 1,725.90 10/30/2009 Dir Dep M. Patricia Foster 3,629.86 23,871.92 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 MonthlyTax Report For Period fromSeptember 30, 2009throughOctober 31, 2009 Amounts in $000’s Taxes Paid During the Month Employment Taxes 3.4 Connecticut State Tax 0.5 Taxes Owed and Due Payroll Tax Liability 0.9 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period fromSeptember 30, 2009throughOctober 31, 2009 Amounts in $000’s Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Attachment 7B (Supplemental) Payments made to insiders 10/01/09 - 10/31/2009 Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $ 5,208.33 10/15/2009 Salary for pay period 10-01 - 10/15 $ 5,208.33 10/31/2009 Salary for pay period 10-16 - 10/31 $ 10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period fromSeptember30, 2009throughOctober 31, 2009 none
